Citation Nr: 0619538	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-43 044	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
denial of the veteran's claim for service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from January 1986 to 
August 1986, and had subsequent service in the Air National 
Guard. 

2.  On June 27, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (through her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2005).  Withdrawal may be made by the appellant or by her 
authorized representative.  38 C.F.R. § 20.204(a) (2005).  
The appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


